FILED
                                                                                                          DALLAS COUNTY
                                        05-15-00364-CV                                                 3/11/2015 1:26:05 PM
                                                                                                              FELICIA PITRE
                                                                                                            DISTRICT CLERK



                                       CAUSE NO. DC-1407493

ABBIE GAIL BYRD                                     §    IN THE DISTRICT COURT
                                                                             RECEIVED IN
Plaintiff,                                          §                  5th COURT OF APPEALS
                                                    §                       DALLAS, TEXAS
V.                                                  §    DALLAS COUNTY,3/25/2015
                                                                        TEXAS 11:30:17 AM
                                                    §                         LISA MATZ
JNH FOOD, LLC d/b/a PIZZA HUT;                      §                           Clerk
Defendants.                                         §    95TH JUDICIAL DISTRICT COURT


                                        NOTICE OF APPEAL

       This Notice of Appeal is filed by ABBIE GAIL BYRD, Plaintiff/Petitioner, a party to this
proceeding who seeks to alter the trial court’s judgment or other appealable order.

          1.       The trial court, cause number, and style of this case are as shown in the caption
                   above.

          2.       ABBIE GAIL BYRD appeals to the Fifth District Court of Appeals.

          3.       The judgment or order appealed from was signed on Wednesday, November 12,
                   2014 in Cause No. DC-14-07493.

          4.       This case was severed from Cause No. DC-14-07439 on February 21, 2015.

          5.       ABBIE GAIL BYRD desires to appeal from the summary judgment ruling in
                   favor of JNH FOOD, LLC. More specifically, ABBIE GAIL BYRD desires to
                   appeal the trial court’s ruling regarding the controlling question of law as to
                   which there is a substantial ground for difference of opinion in that whether the
                   injury to Plaintiff occurred within the scope and/or course of her employment.
                   There is a substantial ground for difference of opinion based on the facts of this
                   case and the determination of this question of law will determine whether Plaintiff
                   has a cause of action against Defendant, JNH FOOD, LLC, or if Plaintiff is barred
                   by Worker’s Compensation from bringing this suit.



                                                 Respectfully submitted,

                                                 Nag & Scalise
                                                 1030 N. Davis Dr., Arlington TX 76012
                                                 T: (817) 900-2823 | F: (817) 585-4781




Notice of Appeal                                     1
                                                             Jayson Nag
                                             By: ____________________________________
                                             Jayson Nag
                                             Attorney for Petitioner, ABBIE GAIL BYRD
                                             State Bar No.: 24075545
                                             Email: jayson@arlingtontexaslegal.com


                                     Certificate of Service

       I certify that a true copy of this Notice of Appeal was served in accordance with the
Texas Rules of Civil Procedure on March 11, 2015.


                                                         Jayson Nag
                                             __________________________________
                                             Jayson Nag
                                             Attorney for Petitioner, ABBIE GAIL BYRD


Timothy U. Stanford
Downs & Stanford, P.C.
2001 Bryan Street, Suite 4000
Dallas, Texas 75201




Notice of Appeal                                2